Citation Nr: 0624547	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  95-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds of the left hip.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of head and back injuries.

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

6.  Entitlement to an increased rating for fractured left 
third metacarpal, currently evaluated as noncompensably 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder reflects that the veteran 
testified before a Veterans Law Judge in August 1997.  That 
Judge has since retired from the Board.  In May 2006 the 
Board contacted the veteran and informed him that he was 
entitled to an additional hearing.  The veteran responded in 
June 2006 that he desired a hearing before a Judge of the 
Board at the Waco RO.

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a hearing at the RO before a 
member of the Board.  The RO should 
notify the veteran of the date, time and 
place of the hearing by letter mailed to 
his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.  




_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



